Citation Nr: 0630338	
Decision Date: 09/26/06    Archive Date: 10/04/06

DOCKET NO.  03-12 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1986 to April 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

The veteran requested that he be afforded a Board hearing in 
May 2003.  Later in May 2003 the veteran agreed to have a 
video conference hearing.  The veteran was informed in 
October 2004 that he was scheduled for a hearing at the RO in 
November 2004, but he failed to report for the hearing.  The 
veteran's failure to report is consequently treated as though 
the veteran withdrew the request for a hearing.  38 C.F.R. 
§ 20.704(d) (2006).  

The veteran's case was remanded to the RO for additional 
development in May 2005.  The case is again before the Board 
for appellate review.

When the veteran's case was remanded in May 2005 the issue of 
entitlement to service connection for diabetes mellitus was 
also on appeal.  By an April 2006 RO rating decision, service 
connection for diabetes mellitus was granted.  Consequently, 
that issue is no longer before the Board.  


FINDING OF FACT

The veteran does not currently suffer from impaired hearing 
as defined by VA.


CONCLUSION OF LAW

The veteran does not have hearing loss that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 and 
Supp. 2005); 38 C.F.R. § 3.102, 3.303, 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he has hearing loss that is 
attributable to an ear infection he experienced in service.  

The veteran's service medical records (SMRs) are associated 
with the claims file.  The veteran underwent an induction 
examination dated June 1986.  Audiometric testing revealed 
puretone thresholds of 15, 0, 0, 5, and 0 decibels in the 
right ear, at 500, 1,000, 2,000, 3000, and 4,000 Hertz, 
respectively and 10, 5, 0, 0, and 0 decibels in the left ear 
at 500, 1,000, 2,000, 3000, and 4,000 Hertz, respectively.  
In May 1987 the veteran reported left ear pain with decreased 
hearing acuity.  He was diagnosed with otitis media.  The 
veteran's March 1988 separation examination included 
audiometric testing which revealed puretone thresholds of 5, 
5, 0, 0, and 0 decibels in the right ear, at 500, 1,000, 
2,000, 3000, and 4,000 Hertz, respectively and 10, 5, 0, 0, 
and 0 decibels in the left ear at 500, 1,000, 2,000, 3000, 
and 4,000 Hertz, respectively.  The veteran did not report 
any hearing problems on a report of medical history that was 
prepared in conjunction with his separation examination.  

Private treatment records from Beaver Medical Group dated 
from November 1994 to March 1999 were associated with the 
claims file.  An un-interpreted audiogram dated in November 
1994 was included with the records.  The veteran reported a 
history of ear infections.  He complained of pain and 
swelling in his left ear and muffled hearing.  He reported 
that an ear infection he suffered in service in May 1987 was 
not properly treated and that the left side of his face 
became swollen, which required hospitalization for drainage.  
He reported being off duty for three weeks.  He reported that 
he had a full recovery.  He also reported recurrences of left 
ear pain and facial swelling in 1991 and 1993.  

Private audiograms from B. Nance, CCC-A, dated in September 
2002 and January 2004 were included in the claims file.  The 
September 2002 was un-interpreted but the examiner noted that 
the veteran had normal hearing in his right ear and a mild 
sensorineural hearing loss in his left ear.  His speech 
discrimination scores were noted to be 88 percent in both 
ears.  The examiner did not provide an opinion as to the 
etiology of the veteran's left ear hearing loss, nor did she 
relate the veteran's hearing loss to his military service.  A 
January 2004 audiogram shows that the veteran had bilateral 
sensorineural hearing loss with decreased puretone 
thresholds.  

Associated with the claims file are VA outpatient treatment 
reports dated from June 2004 to March 2006.  The records were 
negative for any reference to complaints of or treatment for 
hearing loss.

The veteran was afforded a VA examination in January 2006.  
He reported unilateral hearing loss in the left ear.  
Audiometric testing revealed puretone thresholds of 10, 10, 
5, 0, and 0 decibels in the right ear, at 500, 1,000, 2,000, 
3000, and 4,000 Hertz, respectively and 25, 25, 20, 25, and 
20 decibels in the left ear at 500, 1,000, 2,000, 3000, and 
4,000 Hertz, respectively.  His speech discrimination scores 
were 96 percent in the right ear and 100 percent in the left 
ear.  The examiner concluded that the veteran's hearing 
thresholds and word recognition scores did not meet the 
criteria for disability under VA regulations.  She noted that 
the veteran had normal hearing sensitivity and excellent word 
recognition scores bilaterally.  She also said that the 
veteran had normal hearing bilaterally upon his discharge 
from service.  She opined that current audiological 
examination results revealed no nexus supporting residual 
effects of the 1987 episode of otitis media.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002 and 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2006).  In addition, 
certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred during service if 
the disorder becomes manifest to a compensable degree within 
one year of separation from active duty.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002 and Supp. 2005); 38 C.F.R. §§ 
3.307, 3.309 (2006).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2006).

In this case, the most recent examination does not show that 
the veteran satisfies the criteria found at 38 C.F.R. § 
3.385.  Although previously submitted private reports of 
audiometric testing suggest decreased puretone thresholds or 
low discrimination scores, there is no indication that these 
previously conducted tests were done as required by VA.  See 
38 C.F.R. § 4.85 (2006).  The Board therefore gives greater 
weight to the examination results obtained by VA.  

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  The veteran claims that he has 
hearing loss that is attributable to an ear infection he 
experienced in service.  However, veteran's hearing 
thresholds and word recognition at his VA examination did not 
meet the criteria for disability under VA regulations.  The 
Board notes that the veteran is capable of presenting lay 
evidence regarding his belief that he has hearing loss as a 
result of his service.  Nevertheless, where, as here, a 
medical opinion is required to diagnose the condition and to 
provide a nexus opinion to link a current disability to 
service, only a qualified individual can provide that 
evidence.  As a layperson, the veteran is not qualified to 
offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Accordingly, absent a definitive showing of 
his having impaired hearing as defined by § 3.385, his claim 
for service connection for hearing loss must be denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for hearing loss.  Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002 
and Supp. 2005); 38 C.F.R. § 3.102 (2006).  

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2005).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2005).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.



The RO notified the veteran of the evidence/information 
required to substantiate his claim in May 2002.  He was 
informed of the elements to satisfy in order to establish 
service connection.  He was advised to submit any evidence he 
had to show that he had a current disability and to identify 
sources of evidence/information that he wanted the RO to 
obtain on his behalf.  In October 2003 and December 2005 the 
RO sent follow-up letters to the veteran and informed him of 
the status of his claim.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim, what VA would do 
to assist, and what was expected of him, including the 
presentation of all pertinent evidence he was aware of.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

Additionally, while the veteran was not told of the criteria 
used to award disability ratings or the criteria for 
assigning an effective date, see Dingess v. Nicholson, 
19 Vet. App. 473 (2006), no such issue is now before the 
Board.  Therefore, a remand of the claim to address rating or 
effective date issues is not necessary.

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, VA outpatient treatment 
reports, and private treatment reports.  The veteran was 
afforded a VA examination and a VA medical opinion was 
obtained.  The veteran has not alleged that there is any 
outstanding evidence that would support his claim.  The Board 
is not aware of any outstanding evidence



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for hearing loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


